WACa?~DrY.Wza   CAHW
                                        AUSTIN an. TEXASS
 A-Eanm- awxEzlcAL                          March 9, 1964
                                                                    ’ -   A   c*3q7
          Honorable John ,W.Ph$llipe                          fw
          County Attorney
          Walker County
          HuntavSller Texas
                                                Opinion No. c-223
                                                Re:   Compensationof a district
                                                      judge on an assignment to
                                                      the Court of Bnnestlc Re-
          Dear Mr. PhIllIps:                          latloqs of OalvestQn County.
                       Your request for an opinion reads as follows:
                            “The Presldlng Judge of the Second
                       AdmSnletrative Judicial District of,Texas
                   has been x%??quested   by the~Juvenlle,Board
                   of Galveston County, Texas, to asslgn’a
                   District     Judge tohandle the business of
                   the Court of ~DomestloRelations in &d
                   for Oalveston County, Texas, .durlngthe
                   Illness and.absence from such Court of the                  .
                   regular.j&idge    thereof pursuant to the pro-
                   vlrlone of Artible 200a of the Revised
                   Civil Statutes of Texas and Article 2338-
                   16,   Section 10, Revised Civil Statutes of
                   Texas. The last named Statute in Section
                   10 provides that the judge so asslgned.by
                   the Presiding Judge of the Administrative
                   Dlstrlct shall be ,pald for his ~.Llervlces In
                   thq same manner as provided by~the Consti-
                   tutlon and laws of~th.lsState for the pay-
                   ment of Mstriot Judges assigned to sit for,
                   another Wstrlot Judge.
                            “Section 2a. Article 2OOa, as amended
                       in May, 1961, in (4) provides that judges
                       who &e required to hold court’outside their
                       own dlstrlcts and~thelr own counties under
                       the provIsiOns‘of this Act, shall receive a
                       per diem of ,425.OCfor each days or fraction
                       thereof, which they spend outsfde their said
                       districts and oountles In the performance of

                                                -10&z-
Hon. John W. Phl,llips,
                      page 2 (C-,223)


      their duties and such additional compensation
      shall be paid,In the same manner as their sala-
      ries by the State.uponcertificatesof approval
      by the PresidingJudge of the Administra~~lve
      District in which they reside.
           ",Wlllyou please advise me whether or not
      a judge or a retired~judge,recalled to active
      duty, accepting assignmentto the Court of
      Domestic Relations of Galveston County will re-
      ceive compensationfrom the State while flll-
      lng such assignment. In the case of a retired
      judge assigned to such Court of Domestic Re-
      lations, will he receive both the compensation
      pro+ded.in Section 4 of Article 200a and in
      Sectfon 5a of Article 200a?"
       The Court of Domestic Relations of Galveston County was
creat.edby the provlslons of Article 2338-16, Vernon's Civil
Statutes. Section 10 thereof provides In part:
            I,
             . .. . In the event of disqualificationof
      .the Judge of the Court of Domestic .Relatlonsto
       try a prirtlculsr oa8e or because of lllnessr in-
       abidity, failure or refusal of said Judge to hold
       court at any'time, the ~Juvenlle.mard.mayselect
       a Special Judge who shall hold the court and pro-
       ceed.wlth the business thereof, or sald.Juvenlle. . ..L.
       Board may request the Presiding Judge of'thelr,
       &bnlnlstratlveJudicial Dlst,rictof Texas to as-
       sign a Judge to handle the business of said
       Court pursuant to the provlsldns of Article 200a
       of the Revised Civil Statutes of Texas, and said
       Judge'so eelected by the Board or assigned by the
       Preeldlng Judge shall be paid for his services
       in the same manner as provided by the,Constitu-
       tion and Laws of this state for the payment of
          trl t Judges assinned to sit for other Die&lct
       J&es?"' IEmphasisadded).
       Section 5a of Article 2OOa, Vernon'8 Civil Statutes, as
amended by Senate Bill 86, A&s.of  the 55th Legislature,Regu-
lar Session, 1957, Chapter 408, page 1236, provl~es~~lnpart:
           "The compensation,salarlee and expinses
      of euch judges while so assigned or reasslgn-
      ed shall be'paid In accordance with the.laWs
      of the state, exce t that the salary of such
      retired judges?&     be paid out of moneys

                              -1083-
Hon. John W. Phillips, page 3 (C-223)


       appropriatedfrom the G&neral Revenue Fund for
       euoh purpose ,lnan amount repreeentlngthe "
       dlfferenoe between all ,ofthe retirement bene-
       fits of such judge as a retired district judge
       and the salary and compensationfrom all.sources
       of ,thejudge of the,oourt wherein he 18 assigned,
       and determinedpro-rata for the period of time he
       actually sits as aixh assigned judge.*(JDnphasla
                                                      ours).
       In view ok the proirlsloosof ~Seotion 10 of Article 2338-
16, Vernon'8 Civil Statutes, and'the.eiceptloncontaltiedin the
provlslo~nsof Section 5a 0f~Article 200a, Verhon's Civil .Statlitea,
above quoted, ‘Itis our opinion that a retired judge recalled to
active duty pursuant to the'seprovis1ons.i.s entitled to "an emount
repreaentlngthe dlfferenoe between allythe retirement benefits
of such judges as a retired district judge and oompensation'from
,a11souroea of the judge,of the oourt wherein he ie~asslgned,
and 'determinedpro-rata,forthe period of time he actually sits
a8 suoh aselgned jtidge:"
       It la notedsthat'the~provislonsof Section 10 of Article
2338~16,.v&nonts Civil Statutea, provld+ that such assQned judge
shall be paid fox! his,services "in the same nianneras prov+.$edfor
the payment of dlatriot judge@." We must therefore look to the.
p~vlslons of Section 3.aof Article 200a to determine the oompen-.
eatlon of a retired judge, for the reason that Section 5a provides
~the'mannerof payment of such assigned judge. .,The provisions of
Section 5a make the oonipeneation to.be paid 'dependentupon the
co@pensatlonof the judge of the court wherein he Is assigned,
rather than the compensationof district judges generalljr.~
       In addition to such compensation,subdlvl8lo~ (4) OS Se&Ion
2a of Article 200a allows such retired judge to receive a per diem
of 425.00 for eaoh day or fraotlon thereof which he apends outside
of his district.
       Se&Ion 2 OS A+tlole 2338-16, Vernon's Civil Statutea, pre-
scribes the compensationof the Judge of~the Court of Domestic Re-
lations In and for Galveston County ("the court wherein he Is as-
signed") at not less than $24,000 per year nor more than $18,000
per year.
       In Attorney Oeneral'e Opinion No. C-110 (1963), It was
bald that the compensationof a retired judge assigned under the
provisions of Artlole 200a Is governed by the provisions of Seal'..
tlon 5a ,thereofand hi8 total statutory salary, regardless of,
whether auoh salary oomee from the State or from the county, shall
be paid out of monies appropriatedfrom the General Revenue Fund
of the State for suoh purpose. You are therefore advised that a
retired district judge as~slgnedto the Court of Domestic Relations
                               -1084-
Ron. John W. Phillips, page 4‘(C-223)


in and i’or GalvestonC6unt.gis entitled to be paid by the State
from funds appropriatedfrom the Qeneral R&venue Fund for such
purpose, an amount repres&ntXngthe dlfferenoe petween all the
retired benefits of suoh judge as a retired district judge, and
the salary and oompenaitldnof the Judge of the Court of Domestic
Relatlone',inand for Galveston County.  In addition thereto, he
shall be paid by the State the $25.00 per diem pirovldedfor In
i+bdlvlHon (4) of Sectlon.2aof Art.lole200a, Vernon's Civil
Statutes, together with his actual and necessary expenses.
        We now turn to the q;eetloh of the coinpenaatlonof an ac-
tive dlsttiiotjudge aselgned to the Court of Domestlo Relations
In and for Galveston County, pursuant to the provisions of Section
10 of Artlole  2338-16, Vernon's Civil Statutes. It la noted that
the ocmpensatlonapplicable to retirid   district judges, pursuant
to the provlslon8 of Section 5a of Article 2OOa, Is not applioable
to the compensationof an active district judge on an assignment.,
merefore, his compensation18 not dependent upon the compensation
of the Judge of the Court of Domestlo Relations In and for Oalves-
ton County;.rather, It Is dependent upon the compensationof dls-
ttilotjUd&eeeIn Galveston County.~'Article 2338-16,  Sibtlon 10,
Vernon's Civil Statutes. SubdIvIsIon (c')of Section 1 of Article
681ga-18, Vernonla.ClvllStatutes; sets the aalarlea~ofthe district
judges at an annual ekalaryof $12,000 Snd this la to be
State; In addition thereto, the provisions of Artiole 6 ria
                                                          lga-2
                                                              "5,the
Vernon~s Civil Statutes, provide for an additional oompensatlonof
$6,000;  to be paid to each of the judges of the dlstrlot oourte of
Galveston County, to be paid by the CommissionersCourt of Qalvee-
ton'C&nty;. Since thp provisions of Section 10 of Article 2338-16
provide that the aotlve judge 80 assigned, shall be paid for his
services,lnthe same manner as provided by the Qonstitutlonand
laws of this State for the payment of district judges assigned to
sit for other dlstrlot judges, it is our opinion that an active
distrlot udge so aSSigned will be entitled to o'ompenaatlbn  at the
rate of #d ,000 to be paid by the Comml~sionereCourt of Galveston
county.
        In view of the provisions of subdivision (4) of Section 2a
 of Article 2OOa, he Is also entitled to receive a per diem of
 $25.00 for eaoh day or fraction thereof which he spends outside
 his dl8trlot In the per?ormanoe of his duties. This per diem la
 to be paid by the State. You are therefore advised thtitthe com-
 penaation OS an aotive,dletrlot judge as8lgne~,as Judge of the
 Court o? Dcmds.tl@Relations in and for (Mlvei$tonCounty, Texas,
 ia to be paid bp the State at the rate of $32,000 per annum, plus
.$25.00 perday, to be'pald by the State, plus o$nnpensatlon at the
 rate of $6,000 per annum, to be paid by qlveston~zCounty.



                                -1085-
mn. John W. PhlllI~s, Page 5 (C-223)


       In addition, he 'shallrec.eivehis aotual expenses in
going to and rs$urning from t&laassigKiment, and hi8 aotual 1l;vlng
spps~ars while in the Qerfornianceof hi8 duties under the aaslgn-
Lent. Artlole 2OOa, Seotioi,10, Vernon's Civil Statutes.
                         SUMMARY
         A _retired
             -      distrldt judge asal&ned to the court  '.
        of wmtzstio Relations in attdfor cWlves~on CountJr,
        ~pureuantto ths provisions of Seotlcin10 OS Artl-
        ale 2338-16, Vernon’s civil statutes, and Artiole
        2OOa, .Verpon’s Civil Statutkm, ls'entltled to re-
         ceive from the State, out o$ moniss appropriated
        i'roin the enera Revenue Fund for suoh purpose, an
        amount representingthe dlffer8noe betwaen all o?
        the retired benefits of such judge as a retired
        dintriot judge and the salary and aanpensatlonfrom
        all souyoes of the judge of the court wherein he 18
        assigned and d8tWmined g&-rata for thetperlod o?
        time he a0tuSllJrSit8 a8 such aSSigned judge:(Court
        of DomtistioRelations In and for Oalveston Cbunty).
        In addition thereto, he Is entitled to the $25.00
        per diem provided for In dUbdiViSiOn (4) of Section
        2a of Artlipe 200a.
        An active #strict judge aSSigned to the'court of
        Dcine8tloReltitionsIwand for Galveston County Is
        entitled to reoelve ocmpensatlonirom the State at
        the rate of $12!,OOO;per annum, QlU8.$25.00 per day,
        and Is entitled to reoelve comp$nsatlon d+i&Walves-
        ton -Countyat the 'rateof $6,000 per annum.

        lhe judge aeslgned le also entitled to receive his
        aatual expen888 In going to and rsturnlng Prom his
        assignment, ~$3 his aotual living 8xpen8es while In
        the perfomanoe OS his duties under the aaalgnment.
        Artlole 2OOa, Seotlon 10, Vernon*8 Civil Statutes.
                                      yours very   truly,
                                      WAOOONERCARR
                                      Attorney   Qeneral


                                          John Reeves
JFt:U


                              -1086
. .   .

                                                  :


           HO& John W. Phllll~s, page 6 (C-223)


           APPROVED:
          .'OPINION CCfNITpBE
           w/v. -acppet, aiairlyn
           Hawthorn&iPhilMpa
           :J.C’;’
                 David
           ~QeorgeCrCip
           Jerry Beoclc
           ;;PHOVE%FCR THE A!lTOBNJSY
                                   clBN.WU
             : How&d w. Nays




                                       -1087-